CRICHTON, J.,
would grant and assigns reasons.
|Jt is ray opinion that the jury had a “reasonable factual basis” for its refusal to award damages for continued treatment of the plaintiffs neck and back, for the reasons explained in Judge Conery’s concurrence. Bailey v. LeBlanc, 2014-267 (La.App. 3 Cir. 11/12/14), 151 So.3d 1004, 1014 (Conery, J., concurring). See also Stobart v. State Dep’t of Transp. and Dev., 617 So.2d 880, 882 (La.1993) (appellate court may not set aside a jury’s finding of fact unless it finds that “a reasonable factual basis does not exist for the finding”). Because the jury had a reasonable factual basis for its determination, I believe the Court of Appeal was wrong to reverse on this issue.